Citation Nr: 1615474	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  11-21 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for joint pain (claimed as bilateral knee and ankle pain).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Mullins, Counsel

INTRODUCTION

The Veteran had active service from November 1989 to November 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, denying the claim currently on appeal.  The remaining issue on appeal was previously remanded by the Board in September 2014 and September 2015 for further evidentiary development.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2014.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

The Veteran was seeking service connection for joint pain associated with her ankles, knees, hands and fingers.  In a February 2016 rating decision, the RO granted service connection for osteoarthritis of the right and left hands and fingers.  Since this grant constituted a full grant of these benefits sought on appeal, the issue of entitlement to service connection for joint pain associated with the hands and fingers is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issues of entitlement to service connection for joint pain associated with the ankles and the knees remains in appellate status.  


FINDINGS OF FACT

1.  The Veteran does not suffer from a current disability of the joints, to include the knees and ankles that manifested during, or as a result of, active military service, or within one year of separation from active duty.  

2.  The Veteran's reported joint pain is not related to an undiagnosed illness related to her service in Southwest Asia, and has not manifested to a degree of 10 percent or more.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for joint pain, to include as secondary to her service in Southwest Asia, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in November 2009 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The letter also notified the Veteran as to how VA determines the appropriate disability evaluation and effective date.  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in December 2009, February 2010, April 2011, April 2012, January 2013, December 2014 and November 2015, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  The Board finds that the relevant VA examinations, in their totality, are well-supported by clinical findings and a full rationale.  Overall, the examination reports reflect a review of the claims file, a pertinent history and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.   

Additionally, the Board finds there has been substantial compliance with its September 2014 and September 2015 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained an addendum to the January 2013 VA examination report that fully complied with the remand directives.  The Veteran was also afforded a VA Persian Gulf War examination in November 2015.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

As previously noted, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge in January 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of her symptomatology as well as the functional impact the claimed disabilities have on her daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that has not since been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).  

A recent decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue

Analysis

The Veteran contends that she is entitled to service connection for joint pain.  Specifically, she has asserted that she has general aches and pains in her ankles and knees.  While she has also asserted joint pain in the hands and fingers, as discussed in the introduction, service connection has now been established for these conditions.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from a chronic disability associated with these generalized complaints and there is no probative evidence of a chronic disability manifesting during, or as a result of military service, or within one year of separation from active duty.  As such, service connection for joint pain cannot be established.  

The Veteran's service-treatment records do not reflect that she was diagnosed with a chronic disability of the joints.  On February 2006, the Veteran was treated for right knee pain and was diagnosed with bursitis.  However, the evidence suggests that this was not a chronic disability as it appears to have resolved upon separation from active duty.  In this regard, the Board observes that the Veteran denied any current health problems upon examination in October 2008 and there was no record of further treatment or complaint associated with the right knee.  There is no record of treatment for a left knee disability or a disability of either hand or any finger during active military service.  Finally, the Post-Deployment Health Assessment for the period of deployment from November 2008 to June 2009, shows that the Veteran denied having any medical problems that developed during this period of deployment.  She also did not indicate that she desired to see a healthcare physician for symptoms of swollen, stiff or painful joints.  As such, there is no credible in-service evidence of a chronic joint disability during active military service.   

Likewise, post-service treatment records fail to reflect that the Veteran suffered from a chronic disability associated with joint pain within one year of active duty, or, that she currently suffers from a disability associated with joint pain that manifested during, or as a result of, active military service.  The Veteran underwent a general VA examination in December 2009.  The Veteran reported pain in the joints.  Specifically, she noted pain in the left and right knees.  There was also stiffness in the lower back and between the shoulder blades, as well as stiffness of the hands.  Upon examination, the examiner diagnosed the Veteran with joint pain.  A more specific diagnosis was not provided and an opinion regarding etiology was not provided.  

Another general VA examination was performed in February 2010.  The Veteran reported occasional stiffness for the past 2 to 3 years in the hands.  She noticed this while making pie crusts.  However, the examination report specifically notes that there were no other joint symptoms, including the joints of the feet.  An examination of all four extremities was noted to be normal.  The only diagnosis assigned related to the joints was mild osteoarthritis of the hands.  No further joint was diagnosed with a disability.  

The Veteran was also afforded a VA examination of the knees in April 2011.  The examiner concluded that there was evidence of crepitance and subpatellar tenderness.  However, X-rays of both knees were deemed to be negative.  The examiner diagnosed the Veteran with patellar pain syndrome and did not offer a medical opinion.  

The Veteran was afforded a VA examination of the knees in April 2012.  It was noted that the Veteran had been diagnosed with patellofemoral pain syndrome of the knees in 2011.  The Veteran denied any changes to her history since the previous examination of April 2011.  Upon examining the Veteran, the examiner opined that the Veteran did not have any functional loss and/or functional impairment as a result of her knees.  The examiner performed imaging studies and opined that degenerative or traumatic arthritis was not documented.  No opinion as to etiology of any prior knee condition was provided at this time due to the claims file not being available for review.  

The Veteran was afforded an additional VA examination of the joints in January 2013.  The examiner reviewed the Veteran's claims file and opined that the Veteran's claimed condition of joint pain was less likely than not incurred in or caused by military service.  The examiner explained that there was no mention of any chronic joint issues in the service treatment records despite the Veteran being seen for multiple other conditions.  She was seen once for right knee bursitis which appeared to be a self-limited condition which resolved without sequela.  

The Veteran has also asserted that her joint pain is related to Gulf War Syndrome.  Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  38 C.F.R. § 3.317(a)(2)(ii).

The Veteran was afforded a VA examination of the joints in November 2015.  The examiner concluded that there were no diagnosed illnesses for which an etiology had not been established.  In addition to the joints previously discussed, the Veteran also referenced jaw pain.  The examiner noted that the left jaw pain had a clear and specific etiology and diagnosis and was thus not Gulf War Syndrome related.  It was noted that this pain began in November 2014 after the Veteran was wearing a mouth guard for bruxism.  She was diagnosed with left TMJ inflammation likely secondary to bruxism and use of night mouth guard at this time.  As such, there was no relationship to military service.  

As for the Veteran's reports of ankle pain, the examiner noted that the Veteran does not have a current diagnosis associated with any claimed condition.  It was noted that the Veteran had symptoms more so when she used to run.  Now she pretty much just had ankle symptoms after she mowed the yard.  These symptoms include soreness and stiffness.  It was noted that she sprained her ankle once approximately 3 to 4 years earlier.  The Veteran thought it was her left ankle.  She did not seek care for it.  Range of motion testing was normal with no evidence of pain on movement or weight-bearing.  The examiner concluded, upon physical examination, that both ankles were normal and resulted in no functional impairment.  

Finally, regarding the Veteran's reports of bilateral knee pain, the examiner diagnosed the Veteran with bilateral knee pain.  The Veteran reported knee pain over time that began in service and was treated with over the counter medications.  She did not seek care during service (except for one time for knee bursitis).  The Veteran attributed her knee pain to running.  It was noted that her knee pain had eased up some since she left the service.  She reported that her pain was bilateral and in the knee caps.  Her symptoms were reported as pain, popping, grinding and stiffness.  The examiner concluded that the majority of the Veteran's chronic knee symptoms were most consistent with patellofemoral syndrome, bilaterally.  This was first diagnosed during a VA examination in 2011.  The bilateral knee degenerative joint disease noted on a previous X-ay is a common age-related condition but could be premature in patients with prior traumatic knee injuries.  The examiner concluded that this was not the case here as no traumatic knee injuries were found in the service treatment records.  

As such, the examiner concluded that it was less likely than not that the Veteran had bilateral knee joint pain due to a Gulf War illness because the knee pain is the result of a condition with a clear and specific etiology and diagnosis; i.e., bilateral PFS.  Furthermore, there was no nexus between the PFS symptoms and her Gulf War deployment.  There was a lack of evidence in the record review to support that the current knee condition was directly incurred in service or that a knee diagnosis was made within 1 year after separation from service.  The reported knee joint pain in 2009 was vague, no physical examination was performed at that time, and there were no knee symptoms found on examination in February 2010.  

The preponderance of the above evidence demonstrates that service connection for a joint condition is not warranted.  As for the Veteran's reported ankle condition, the most recent examination revealed no disability or symptomatology, as there was no evidence of pain or abnormality.  Regarding the Veteran's reported knee pain, the Board recognizes that the Veteran was seen with complaints of right knee pain in service in February 2006 and that a diagnosis of bursitis was assigned.  However, the preponderance of the evidence of record reflects that this condition resolved prior to separation from active duty as there were no further complaints of pain associated with either knee prior to the Veteran's separation from active duty.  

There is also no credible evidence of a chronic disability of either knee or ankle being diagnosed within one year of separation from active duty.  The Veteran did report knee pain within one year of separation from active duty.  However, no chronic disability was diagnosed at this time aside from "joint pain."  Also, while the Veteran was diagnosed with patellofemoral pain syndrome upon examination in April 2011, no opinion was provided linking this to military service.  Subsequent imaging in April 2012 confirmed that degenerative or traumatic arthritis was not present and the January 2013 VA examiner opined that it was less likely than not that any current joint pain manifested during, or as a result of, active military service.  While there was evidence of right knee treatment during service, this appeared to be a self-limited condition that resolved without sequela according to the VA examiner.  Finally, during the November 2015 Gulf War examination, the examiner concluded that the majority of the Veteran's chronic knee symptoms were most consistent with patellofemoral syndrome, bilaterally.  This was first diagnosed in 2011 and is a common age-related condition.  As such, it was not related to Gulf War Syndrome, as there was a clear diagnosis and etiology.  

In light of this evidence, the Board finds that the preponderance of the evidence is against the grant of service connection.  There is no credible evidence of a chronic disability during active military service.  A contemporaneous statement as to a declarant's then-existing physical condition, such as the Post-Deployment Health Assessment for the period of deployment from November 2008 to June 2009, (as opposed to her current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  Therefore, the Post-Deployment Health Assessment is accepted as the credible and accurate account of the condition of her ankles during service.  Also, the December 2009 VA examination shows no complaints referable to the ankles.  Accordingly, the Board finds that there is no credible evidence that the Veteran suffered from ankle problems during service. Also, while patellofemoral pain syndrome was diagnosed in April 2011, the record contains no competent and credible evidence linking patellofemoral pain syndrome to military service.  Furthermore, it has been determined that there is no medical evidence of any chronic ankle disability and the Veteran's bilateral knee symptoms have been associated with a clear medical diagnosis.  While the Veteran complains of bilateral ankle pain essentially after she mows the lawn, and the Board recognizes that lay persons are competent to report objective signs of illness under Gutierrez v. Principi, 19 Vet. App. at 8-9, this is insufficient evidence to show that the Veteran has an undiagnosed illness that has manifested to a degree of 10 percent or more not later than December 31, 2016.  Pain alone, without evidence of decreased functional ability, does not warrant a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The November 2015 VA examiner specifically found no functional impairment associated with the Veteran's ankles.  The opinion of the VA examiner is more probative than the lay assertions of the Veteran because the VA examiner has expertise in evaluating joint disabilities.  Thus, there is no persuasive evidence that the Veteran has disability of the ankles that has manifested to a compensable degree under the Schedule of Ratings-Musculoskeletal System.  See 38 C.F.R. § 4.71a (2015).  As such, service connection cannot be established, to include as secondary to the Veteran's service in Southwest Asia.  

The Board recognizes that the Veteran believes she is entitled to service connection for joint pain.  In January 2014, she testified that her joint pain began during military service.  While the Veteran is certainly competent to testify to symptomatology such as pain, the record does not reflect that she has the requisite training or expertise to diagnose herself with any current disability or offer an opinion linking such a disability to military service.  The Board finds the issue of whether the Veteran's complaint of joint pain represents a continuing chronic disease process of symptomatology noted in service or within one year of discharge from service or represents symptoms separate and distinct from symptomatology noted in service or within one year of discharge from service, to be a medically complex question.  The question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Indeed, here, the probative medical opinion evidence indicates that there is no such causal relationship.  As such, her testimony fails to reflect that she suffers from a current disability manifested by joint pain that manifested during, or as a result of, active military service.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for joint pain must be denied.


ORDER

The claim of entitlement to service connection for a disability manifested by joint pain is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


